Exhibit 10.1

STOCK PURCHASE AGREEMENT

dated as of October 23, 2017


between


CONTANGO ORE, INC.


and



THE PURCHASERS NAMED HEREIN

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 1. Agreement to Purchase Common Stock 1          2. Closing   1          3.
Purchasers' Representations and Warranties 1          
3.1
Investment Intent
1
 
3.2
Access to Information
2
 
3.3
Accredited Investor
2
 
3.4
Knowledge and Experience
2
 
3.5
Suitability
2
 
3.6
Ability to Bear Risk of Loss
3
 
3.7
Non-Registered Securities
3
 
3.8
Section 13 and Section 16 Compliance
3
 
3.9
Truth and Accuracy
3
 
3.10
Authority
3
 
3.11
No Violation
4
 
3.12
Enforceability
4
 
3.13
Reliance on Own Advisers
4
 
3.14
High Degree of Risk
4
 
3.15
Brokers or Finders
4
 
3.16
Short Sales
4
 
4.
 
Issuer's Representations and Warranties
 
4
 
 
4.1
Corporate Existence; Authority
4
 
4.2
Enforceability
5
 
4.3
Authorization
5
 
4.4
Capitalization and Other Capital Stock Matters
5
 
4.5
Financial Statements and SEC Documents
5
 
4.6
Litigation
6
 
4.7
No Material Adverse Change
6
 
4.8
Environmental Matters
6
 
4.9
Compliance with Laws, Other Instruments
7
 
4.10
Observance of Agreements, Statutes and Orders
7
 
4.11
Brokers or Finders
7
 
5.
 
Conditions of Purchasers' Obligations at Closing
 
7
 
 
5.1
Representations and Warranties
7
 
5.2
Performance
8
 
5.3
Proceedings and Documents
8
 
5.4
Opinion of Issuer Counsel
8
 
5.5
Registration Rights Agreement
8
 
5.6
Consents, Permits, and Waivers
8
 
5.7
Secretary's Certificate
8
 
6.
 
Conditions of the Issuer's Obligations at Closing
 
8
 
 
6.1
Representations and Warranties
8

 
i

--------------------------------------------------------------------------------

 
6.2
Payment of Purchase Price
8
 
6.3
Registration Rights Agreement
8
 
6.4
Accredited Investor Questionnaire
9
 
6.5
Qualifications
9
 
7.
 
Restrictions on Transfer
 
9
 
 
7.1
Resale Restrictions
9
 
7.2
Common Stock Restrictive Legend
9
 
7.3
Illiquid Investment
9
 
8.
 
Indemnification
 
9
 
 
8.1
Indemnification by Issuer
9
 
8.2
Indemnification by Purchasers
10
 
8.3
Claims for Indemnification
10
 
9.
 
Notices
 
12
 
10.
Reliance
13
 
11.
Termination
13
 
 12.
Miscellaneous
13
 
 
12.1
Survival
13
 
12.2
Assignment
14
 
12.3
Execution and Delivery of Agreement
14
 
12.4
Titles
14
 
12.5
Severability
14
 
12.6
Entire Agreement
14
 
12.7
Waiver and Amendment
14
 
12.8
Counterparts
14
 
12.9
Governing Law; Waiver of Trial By Jury
14
 
12.10
Attorney's Fees
15
 
12.11
Recapitalization, Exchanges, Etc. Affecting the Common Stock
15



Schedules
1            Names of Purchasers
Exhibits
A            Accredited Investor Certificate
B            Form of Registration Rights Agreement




ii

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this "Agreement") is made and entered into as of
October 23, 2017, by and between Contango ORE, Inc., a Delaware corporation (the
"Issuer"), and the persons listed on Schedule 1 attached to this Agreement (each
a "Purchaser" and collectively the "Purchasers").
WHEREAS, the Issuer desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Issuer, certain shares of common stock of
the Issuer, par value $0.01 (the "Common Stock"), all in accordance with the
terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:
1.            Agreement to Purchase Common Stock. Subject to the terms and
conditions hereinafter set forth in this Agreement, each Purchaser hereby agrees
severally and not jointly to purchase at the Closing, and the Issuer agrees to
sell and issue to each Purchaser at the Closing at a price of $19.00 per share,
the number of shares of Common Stock shown opposite such Purchaser's name on
Schedule 1, for an aggregate purchase price (the "Purchase Price") to be paid by
such Purchaser in the amount shown opposite such Purchaser's name on Schedule 1.
The shares of Common Stock purchased pursuant to this Agreement are collectively
referred to herein as the "Purchased Shares").
2.            Closing. Subject to the satisfaction or waiver of the conditions
in this Agreement, the purchase and sale of the Purchased Shares shall take
place at a closing (the "Closing") to be held at the offices of the Issuer at
3700 Buffalo Speedway, Suite 925, Houston, TX 77098, at 9:00 a.m. (local time),
or at such other time or on such date or at such other place as the Issuer and
the Purchasers may agree in writing (the day on which the Closing takes place,
the "Closing Date"). At the Closing, the Issuer shall deliver to each Purchaser
a certificate or certificates representing the Purchased Shares that the
Purchaser is purchasing in the name and to the address specified by the
Purchaser on Schedule 1 against payment of the Purchase Price therefor by wire
transfer of immediately available funds to an account of the Issuer designated
in writing by the Issuer to such Purchaser at least one (1) business day prior
to the Closing.
3.            Purchasers' Representations and Warranties. Each Purchaser hereby
represents and warrants to the Issuer, severally and not jointly, that:
3.1            Investment Intent. Such Purchaser is acquiring the Purchased
Shares solely for the Purchaser's own account for investment purposes, and not
with a view to, or for offer or sale in connection with, any distribution of the
Purchased Shares in violation of the Securities Act of 1933, as amended (the
"Securities Act"). By such representation, such Purchaser means that no other
person has a beneficial interest in the Purchased Shares, and that no other
person has furnished or will furnish directly or indirectly, any part of or
guarantee the payment of any part of the consideration to be paid by such
Purchaser to the Issuer in connection therewith. Such Purchaser does not intend
to dispose of all or any part of the Purchased Shares except in compliance with
the provisions of the Securities Act and applicable state securities laws, and
understands that the Purchased Shares are being offered pursuant to one or more
specific exemption(s) under the provisions of the Securities Act, which
exemption(s) depends, among other things, upon compliance with the provisions of
the Securities Act.
1

--------------------------------------------------------------------------------

3.2            Access to Information. Such Purchaser acknowledges and agrees
that the Issuer has provided or made available to such Purchaser (through EDGAR,
the Issuer's website or otherwise) the Issuer's annual report on Form 10-K for
the year ended June 30, 2017 (the "Annual Report") and has reviewed it
carefully, including the risk factors set forth therein. In addition, the
Purchaser has received and reviewed a copy of the Issuer's proxy statement for
its annual meeting of stockholders to be held on November 14, 2017 (the "Proxy
Statement"), the Issuer's Exchange Act filings filed on or prior to the date of
this Agreement, all press releases or investor presentations issued by the
Issuer on or prior to the date of this Agreement that are included in a filing
by the Issuer on Form 8-K or clearly posted on the Issuer's website and the
Confidential Private Placement Memorandum dated October 13, 2017 provided to
such Purchaser (collectively, the "Confidential Private Placement Memorandum").
Such Purchaser or its representatives has been afforded the opportunity to ask
questions of the Issuer and its management.  If desired, the Purchaser has also
sought and obtained from management of the Issuer such additional information
concerning the business, management and financial affairs of the Issuer as the
Purchaser has deemed necessary or appropriate in evaluating an investment in the
Issuer and determining whether or not to purchase the Purchased Shares.
3.3            Accredited Investor. Such Purchaser represents and warrants to
the Issuer that (a) it, he or she is an "accredited investor" within the meaning
of Regulation D promulgated under the Securities Act, or, if the Purchased
Shares are to be purchased for one of more accounts ("investor accounts") for
which such Purchaser is acting as fiduciary or agent, each such investor account
is such an investor on a like basis; (b) such Purchaser has completed the
Accredited Investor Certification attached as Exhibit A, and all
acknowledgements made by such Purchaser in the Accredited Investor Certification
are incorporated by reference into this Agreement and are true and correct in
all respects on the date hereof; (c) in the normal course of such Purchaser's
business, such Purchaser invests in or purchases securities similar to the
Purchased Shares and such Purchaser has such knowledge, sophistication and
experience in financial and business matters that it, he or she is capable of
evaluating the merits and risks of purchasing the Purchased Shares; and (d) such
Purchaser is aware that it, he or she (or any investor account) may be required
to bear the economic risk of an investment in the Purchased Shares for an
indefinite period of time and such Purchaser (or such account) is able to bear
such risk for an indefinite period.
3.4            Knowledge and Experience. Such Purchaser is experienced in
evaluating and investing in the securities of businesses in the development
stage, and has such knowledge, sophistication and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Purchased Shares and of protecting its interests in connection
with an acquisition of the Purchased Shares.
3.5            Suitability. Such Purchaser has carefully considered, and has, to
the extent such Purchaser deems it necessary, discussed with such Purchaser's
own professional legal, tax and financial advisers the suitability of an
investment in the Purchased Shares for such Purchaser's particular tax and
financial situation, and such Purchaser has determined that the Purchased Shares
are a suitable investment for such Purchaser.
2

--------------------------------------------------------------------------------

3.6            Ability to Bear Risk of Loss. Such Purchaser is financially able
to hold the Purchased Shares subject to restrictions on transfer for an
indefinite period of time, and is capable of bearing the economic risk of losing
up to the entire amount of its investment in the Purchased Shares.
3.7            Non-Registered Securities. Such Purchaser understands that (i)
the Purchased Shares (A) have not been registered under the Securities Act or
any state securities laws, (B) will be issued in reliance upon exemptions from
the registration and prospectus delivery requirements of the Securities Act, and
(C) will be issued in reliance upon exemptions from the registration and
prospectus delivery requirements of state securities laws which relate to
private offerings, and (ii) such Purchaser must therefore bear the economic risk
of such investment indefinitely unless a subsequent disposition thereof is
registered or exempted under the Securities Act and applicable state securities
laws. In this connection, such Purchaser represents that it is knowledgeable
with respect to Rule 144 of the Securities and Exchange Commission promulgated
under the Securities Act.
3.8            Section 13 and Section 16 Compliance. Such Purchaser understands
and acknowledges that ownership of Common Stock in certain amounts may subject
the Purchaser to reporting and other informational requirements imposed by
Section 13 and Section 16 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"). In addition, without limiting the generality of the
foregoing, Section 16(b) of the Exchange Act imposes liability on company
"insiders" for realizing short-swing profits relating to the Company's
securities. Such Purchaser is responsible for any and all filing requirements
under Section 13 and Section 16 of the Exchange Act. The Company cannot advise
the Purchaser regarding, nor is the Company responsible for, any Purchaser
filing requirements under Section 13 and Section 16 of the Exchange Act.
Purchaser is urged to seek the advice of counsel with respect to the application
of Section 13 and Section 16 of the Exchange Act to such Purchaser's particular
situation as well as any other consequences arising under U.S. federal or state
securities laws or under the laws of any foreign jurisdiction.
3.9            Truth and Accuracy. Such Purchaser understands and acknowledges
that the Purchased Shares are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws, and that the Issuer is relying in part upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth in this Agreement in (i) concluding
that the issuance and sale of the Purchased Shares is a "private offering" and,
as such, is exempt from the registration requirements of the Securities Act, and
(ii) determining the applicability of such exemptions and the suitability of
such Purchaser to purchase the Purchased Shares.
3.10            Authority. Such Purchaser or, the individual(s) executing and
delivering this Agreement on behalf of such Purchaser, has all necessary power
and authority to execute, deliver and perform its obligations under this
Agreement, and the execution, delivery and performance by such Purchaser of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser.  Upon the execution and delivery of this Agreement by such Purchaser
or individual on behalf of such Purchaser, this Agreement will be a valid and
binding obligation of such Purchaser. If such Purchaser is an entity, such
Purchaser has been duly organized and is validly existing and in good standing
under the laws of the jurisdiction in which it was organized, and was not formed
for the specific purpose of acquiring the Purchased Shares.
3

--------------------------------------------------------------------------------

3.11            No Violation. If such Purchaser is an entity, the execution and
delivery of this Agreement and the consummation of the transactions or
performance of the obligations contemplated by this Agreement do not and will
not violate any term of such Purchaser's organizational documents or any
agreements to which such Purchaser is a party or by which it is otherwise bound
or any statute, rule or regulation (federal, state, local or foreign) to which
it is subject.
3.12            Enforceability. Such Purchaser has duly executed and delivered
this Agreement and (subject to its execution by the Issuer) it constitutes a
valid and binding agreement of such Purchaser enforceable in accordance with its
terms against such Purchaser, except as such enforceability may be limited by
principles of public policy, and subject to laws of general application relating
to bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.
3.13            Reliance on Own Advisers. In connection with such Purchaser's
investment in the Purchased Shares, such Purchaser has not relied upon the
Issuer or its advisers for legal or tax advice.  Such Purchaser has sought
accounting, legal and tax advice from its own advisers as such Purchaser has
considered necessary to make an informed investment decision with respect to its
investment in the Purchased Shares.
3.14            High Degree of Risk. Such Purchaser has been advised and
understands that the purchase of the Purchased Shares involves a high degree of
risk and uncertainty. Such Purchaser has read and understands the risk factors
under the heading "Risk Factors" set forth in the Annual Report and the
Confidential Private Placement Memorandum dated October 13, 2017.
3.15            Brokers or Finders. Such Purchaser has not dealt with any broker
or finder other than Petrie Partners Securities, LLC, acting as placement agent
(the "Placement Agent") in connection with the transactions contemplated by the
Agreement, and has not incurred, and shall not incur, directly or indirectly,
any liability for any brokerage or finders' fees or agents' commissions or any
similar charges in connection with the transactions contemplated by the
Agreement.  Such Purchaser agrees that it will indemnify and hold harmless the
Issuer from and against any and all claims, demands, or liabilities for
broker's, finder's, placement, or other similar fees or commissions incurred by
such Purchaser in connection with the purchase of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.
3.16            Short Sales. As of the date of this Agreement, such Purchaser
and its affiliates do not have, to such Purchaser's knowledge, and during the 30
day period prior to the date of this Agreement such Purchaser and its
affiliates, to Purchaser's knowledge, have not entered into, any "put equivalent
position" as such term is defined in Rule 16a-1 under the Securities Exchange
Act of 1934, as amended (the "Exchange Act") or short sale positions with
respect to the Common Stock of the Issuer.
4.            Issuer's Representations and Warranties. The Issuer hereby
represents and warrants to such Purchaser that:
4.1            Corporate Existence; Authority. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware, and
it has all requisite power and authority to carry on its business as it is being
conducted. The individual executing and delivering this Agreement on behalf of
the Issuer has been duly authorized to execute and deliver this Agreement on
behalf of the Issuer, and the signature of such individual is binding upon the
Issuer.
4

--------------------------------------------------------------------------------

4.2            Enforceability. The Issuer has duly executed and delivered this
Agreement and (subject to its execution by the Purchasers) it constitutes a
valid and binding agreement of the Issuer enforceable in accordance with its
terms against the Issuer, except as such enforceability may be limited by
principles of public policy, and subject to laws of general application relating
to bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.
4.3            Authorization. All of the outstanding shares of Common Stock of
the Issuer have been duly and validly issued and are fully paid, non-assessable
and not subject to any preemptive or similar rights. The Common Stock to be sold
pursuant to this Agreement has been duly authorized, reserved for issuance and,
when issued and delivered to the Purchaser against payment therefor as provided
by this Agreement will be validly issued, fully paid and non-assessable, and the
issuance of such Common Stock will not be subject to any preemptive or similar
rights.
4.4            Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital of the Issuer as of the date hereof, is as set
forth under the caption "Description of Other Capital Stock of the Company" in
the Confidential Private Placement Memorandum. Except as disclosed in the Annual
Report and in the Confidential Private Placement Memorandum, the Issuer has not
issued any other options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any person any right to subscribe for or acquire, any
shares of its capital stock. Except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Issuer (or in any agreement providing rights to security holders), and the
issuance and sale of the Purchased Shares hereunder will not obligate the Issuer
to issue shares of Common Stock or other securities to any person or result in a
right of any holder of securities to adjust the exercise, conversion, exchange
or reset price under such securities. The Purchased Shares conform in all
material respects to the description thereof contained in the Annual Report and
Confidential Private Placement Memorandum.
4.5            Financial Statements and SEC Documents. The Issuer has made
available the Annual Report and the Proxy Statement to such Purchaser. As of the
date hereof, the Annual Report and the Proxy Statement do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Issuer has
included in the Annual Report a list of all material agreements, contracts and
other documents that it reasonably believes are required to be filed as exhibits
to the Annual Report. The financial statements of the Issuer incorporated by
reference in the Confidential Private Placement Memorandum present fairly the
consolidated financial position of the Issuer in accordance with generally
accepted accounting principles as of and at the dates indicated and present
fairly the results of operations and cash flow of the Issuer of and at the dates
indicated. Such financial statements of the Issuer have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto.
5

--------------------------------------------------------------------------------

4.6            Litigation. Except as otherwise disclosed in the Annual Report or
Confidential Private Placement Memorandum, there is no litigation or other
legal, administrative or governmental proceeding pending or, to the knowledge of
the Issuer, threatened against or relating to the Issuer or its properties or
business, that if determined adversely to the Issuer may reasonably be expected
to have a material adverse effect on the present or future operations or
financial condition of the Issuer.
4.7            No Material Adverse Change. Since the date of the Annual Report,
there has not been any material adverse change in the business, operations,
properties, assets, or condition of the Issuer, and, to the Issuer's knowledge,
no event has occurred or circumstance exists that may result in such a material
adverse change.
4.8            Environmental Matters.
(a)            Except as otherwise disclosed in the Annual Report or
Confidential Private Placement Memorandum or as would not be reasonably likely
to have a material adverse effect on the business, operations, properties,
assets, or condition of the Issuer: (i) to Issuer's knowledge, Issuer has
complied with all applicable Environmental Laws (as defined in Section 4.9(b));
(ii) to Issuer's knowledge, Issuer is not subject to liability for any Hazardous
Substance disposal or contamination on any third party property; (iii) to
Issuer's knowledge, Issuer has not been associated with any release or threat of
release of any Hazardous Substance; (v) Issuer has not received any notice,
demand, letter, claim or request for information alleging that Issuer may be in
violation of or liable under any Environmental Law; (vi) Issuer is not subject
to any orders, decrees, injunctions or other arrangements with any governmental
entity or is subject to any indemnity or other agreement with any third party
relating to liability under any Environmental Law or relating to Hazardous
Substances; and (vii) there are no circumstances or conditions involving Issuer
that could reasonably be expected to result in any claims, liability,
investigations, costs or restrictions on the ownership, use or transfer of any
property of Issuer pursuant to any Environmental Law.
(b)            For purposes of this Agreement, the term "Environmental Law"
means any federal, state, local or foreign law, regulation, order, decree,
permit, authorization, opinion, common law or agency requirement relating to:
(A) the protection, investigation or restoration of the environment, health and
safety, or natural resources, (B) the handling, use, presence, disposal, release
or threatened release of any Hazardous Substance or (C) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.
(c)            For purposes of this Agreement, the term "Hazardous Substance"
means any substance that is: (A) listed, classified or regulated pursuant to any
Environmental Law; (B) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (C) any other substance which is the subject
of regulatory action by any governmental entity pursuant to any Environmental
Law.
6

--------------------------------------------------------------------------------

4.9            Compliance with Laws, Other Instruments. The execution, delivery
and performance by the Issuer of this Agreement will not (a) contravene, result
in any breach of, or constitute a default under or result in the creation of any
lien in respect of any property of the Issuer under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
bylaws, or any other material agreement or instrument to which the Issuer is
bound or by which the Issuer or any of its respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or governmental authority applicable to the Issuer or (c) violate any
provision of any statute or other rule or regulation of any governmental
authority applicable to the Issuer; except in the case of clauses (a), (b) and
(c) as would not be reasonably likely to have a material adverse effect on the
business, operations, properties, assets, or condition of the Issuer.
4.10            Observance of Agreements, Statutes and Orders. The Issuer is not
in default under any term of any agreement or instrument to which it is a party
or by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or governmental authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws)
of any governmental authority which default or violation could have a material
adverse effect upon the business or operations of the Issuer.
4.11            Brokers or Finders. Except for the Placement Agent, the Issuer
has not dealt with any broker or finder in connection with the transactions
contemplated by the Agreement, and except for certain fees and expenses payable
by the Issuer to the Placement Agent, the Issuer has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage of finders' fees
or agents' commissions or any similar charges in connection with the
transactions contemplated by the Agreement.  The Issuer agrees that it will
indemnify and hold harmless each Purchaser from and against any and all claims,
demands, or liabilities for broker's, finder's, placement, or other similar fees
or commissions incurred by the Issuer in connection with the purchase of the
Purchased Shares or the consummation of the transactions contemplated by this
Agreement.
5.            Conditions of Purchasers' Obligations at Closing. The obligations
of each Purchaser under Section 1 and Section 2 are subject to the fulfillment
on or before the Closing of each of the following conditions, the waiver of
which shall not be effective against any Purchaser unless such consent is in a
writing signed by such Purchaser:
5.1            Representations and Warranties. (A) The representations and
warranties of the Issuer contained in this Agreement that are qualified by
materiality shall be true and correct when made and as of the Closing Date
(except that any such representations and warranties made as of a specific date
shall be required to be true shall be true and correct as of such date only) and
(B) all other representations and warranties of the Issuer contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (except that any such representations and warranties made as of a specific
date shall be required to be true and correct in all material respects as of
such date only).
7

--------------------------------------------------------------------------------

5.2            Performance. The Issuer shall have performed and complied with
the covenants and agreements in this Agreement that are required to be performed
or complied with by it on or before the Closing.
5.3            Proceedings and Documents. All corporate and other proceedings in
connection with the Agreement contemplated to be effected at the Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to such Purchaser's counsel, and such Purchaser shall have received
all such counterpart original and certified or other copies of such documents as
it may reasonably request.
5.4            Opinion of Issuer Counsel. Such Purchaser shall have received
from Thompson & Knight LLP, counsel for the Issuer, an opinion, dated as of the
Closing, in form and substance reasonably satisfactory to the Purchasers.
5.5            Registration Rights Agreement. Issuer shall have delivered to the
Purchasers a copy of the Registration Rights Agreement, substantially in the
form of Exhibit B dated as of the Closing Date and executed by the Issuer.
5.6            Consents, Permits, and Waivers. The Issuer shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement.
5.7            Secretary's Certificate. Such Purchaser shall have received from
the Issuer's Secretary or Assistant Secretary, a certificate having attached
thereto (i) the Certificate of Incorporation of the Issuer as in effect at the
time of the Closing, (ii) the Issuer's Bylaws as in effect at the time of the
Closing, (iii) resolutions approved by the Board of Directors authorizing the
transactions contemplated hereby, and (iv) good standing certificates (including
tax good standing) with respect to the Issuer from the applicable authorities in
Delaware, Texas and Alaska.
6.            Conditions of the Issuer's Obligations at Closing. The obligations
of the Issuer to the Purchasers under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions:
6.1            Representations and Warranties. (A) The representations and
warranties of each Purchaser contained in this Agreement that are qualified by
materiality shall be true and correct when made and as of the Closing Date
(except that any such representations and warranties made as of a specific date
shall be required to be true shall be true and correct as of such date only) and
(B) all other representations and warranties of each Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (except that any such representations and warranties made as of a specific
date shall be required to be true and correct in all material respects as of
such date only).
6.2            Payment of Purchase Price. Such Purchaser shall have delivered
the Purchase Price specified in Section 1.
6.3            Registration Rights Agreement. Such Purchaser shall have
delivered a copy of the Registration Rights Agreement substantially in the form
of Exhibit B, dated as of the Closing Date and executed by such Purchaser.
8

--------------------------------------------------------------------------------

6.4            Accredited Investor Questionnaire. Such Purchaser shall have
delivered an Accredited Investor Questionnaire substantially in the form of
Exhibit A completed and executed by such Purchaser.
6.5            Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Purchased Shares pursuant to this Agreement shall be duly obtained and effective
as of the Closing.
7.            Restrictions on Transfer.
7.1            Resale Restrictions. Each Purchaser understands that the offer
and sale of the Purchased Shares to such Purchaser have not been registered
under the Securities Act or under any state laws. Each Purchaser agrees not to
offer, sell or otherwise transfer the Common Stock, or any interest in the
Common Stock, unless (1) the offer and sale is registered under the Securities
Act, (2) the Common Stock may be sold in accordance with the applicable
requirements and limitations of Rule 144 under the Securities Act and any
applicable state laws and, if the Issuer reasonably requests, such Purchaser
delivers to the Issuer an opinion of counsel to such effect, or (3) such
Purchaser delivers to the Issuer an opinion of counsel reasonably satisfactory
to the Issuer that the offer and sale is otherwise exempt from Securities Act
registration.
7.2            Common Stock Restrictive Legend. Each Purchaser understands and
agrees that a legend in substantially the following form will be placed on the
certificates of Common Stock:
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND WERE OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER
THE SECURITIES ACT AND OTHER APPLICABLE LAWS PURSUANT TO REGISTRATION OR
EXEMPTION FROM REGISTRATION REQUIREMENTS THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT."
7.3            Illiquid Investment. Each Purchaser acknowledges that it, he or
she must bear the economic risk of its investment in the Purchased Shares for an
indefinite period of time, until such time as the Common Stock is registered or
an exemption from registration is available.
8.            Indemnification.
8.1            Indemnification by Issuer. The Issuer agrees to indemnify and
hold harmless each Purchaser and its officers, directors, affiliates, members
and their respective successors, assigns, heirs, representatives and estates
(collectively, the "Purchaser Indemnified Parties") from and against any third
party losses, claims, damages or liabilities to which such Purchaser Indemnified
Parties may become subject (under the Securities Act or otherwise) insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon any breach of the
representations or warranties of the Issuer contained herein, or failure to
comply with the covenants and agreements of the Issuer contained herein, and the
Issuer will reimburse such Purchaser Indemnified Parties for any reasonable
legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim, provided, however,
that the Issuer shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, a breach of
any representations or warranties made by such Purchaser herein, or the failure
of such Purchaser Indemnified Parties to comply with its covenants and
agreements contained in this Agreement, provided, further, that no Purchaser
Indemnified Party shall be entitled to recover special, consequential or
punitive damages under this Section 8.1. The Issuer shall reimburse each
Purchaser Indemnified Party for the amounts provided for herein on demand as
such expenses are incurred; provided, however, that Issuer's obligation to
indemnify the Purchaser Indemnified Parties shall in no event exceed shall not
exceed the aggregate purchase price for the Purchased Shares under this
Agreement.
9

--------------------------------------------------------------------------------

8.2            Indemnification by Purchasers. Each Purchaser agrees to indemnify
and hold harmless the Issuer and its officers, directors, affiliates, members
and their respective successors and assigns (collectively, the "Issuer
Indemnified Parties") from and against any third party losses, claims, damages
or liabilities to which such Issuer Indemnified Parties may become subject
(under the Securities Act or otherwise) insofar as such losses, claims, damages
or liabilities (or actions or proceedings in respect thereof) arise out of, or
are based upon any breach of the representations or warranties of such Purchaser
contained herein, or failure to comply with the covenants and agreements of such
Purchaser contained herein, and such Purchaser will reimburse such Issuer
Indemnified Parties for any reasonable legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, provided, however, that such Purchaser shall not be liable
in any such case to the extent that such loss, claim, damage or liability arises
out of, or is based upon, a breach of any representations or warranties made by
the Issuer herein, or the failure of the Issuer to comply with its covenants and
agreements contained in this Agreement, provided, further, that no Issuer
Indemnified Party shall be entitled to recover special, consequential or
punitive damages under this Section 8.2. Such Purchaser shall reimburse each
Issuer Indemnified Party for the amounts provided for herein on demand as such
expenses are incurred; provided, however, that such Purchaser's obligation to
indemnify the Issuer Indemnified Parties shall in no event exceed shall not
exceed the aggregate purchase price for the Purchased Shares under this
Agreement.
8.3            Claims for Indemnification. Promptly after receipt by any
indemnified person of a notice of a claim or the beginning of any action in
respect of which indemnity is to be sought against an indemnifying person
pursuant to this Section 8, such indemnified person shall notify the
indemnifying person in writing of such claim or of the commencement of such
action, but the omission to so notify the indemnifying person will not relieve
it from any liability which it may have to any indemnified person under this
Section 8 (except to the extent that such omission materially and adversely
affects the indemnifying person's ability to defend such action) or from any
liability otherwise than under this Section 8. Subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person, the indemnifying person shall be entitled to participate
therein, and, to the extent that it shall elect by written notice delivered to
the indemnified person promptly after receiving the aforesaid notice from such
indemnified person, shall be entitled to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified person. After notice from
the indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.
10

--------------------------------------------------------------------------------

(a)            If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified person under
subsection 8.1 or 8.2 above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying person shall contribute to the amount paid or payable by
such indemnified person as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Issuer on the one hand and the Purchaser(s)
on the other in connection with the statements or omissions or other matters
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, in the
case of an untrue statement, whether the untrue statement relates to information
supplied by the Issuer on the one hand or the Purchaser(s) on the other and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement. The Issuer and the Purchasers agree
that it would not be just and equitable if contribution pursuant to this
subsection 8.3(a) were determined by pro rata allocation (even if the Purchasers
were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection 8.3(a). The amount paid or payable by an
indemnified person as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection 8.3(a) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified person in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection 8.3(a), a Purchaser
shall not be required to contribute any amount in excess of the amount by which
the net amount received by such Purchaser from the sale of the Purchased Shares
to which such loss relates exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue statement.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. Each Purchaser's
obligations in this subsection to contribute shall be in proportion to its sale
of Purchased Shares to which such loss relates and shall not be joint with any
other Purchaser.
11

--------------------------------------------------------------------------------

(b)            The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 8, and are fully informed regarding said provisions.
The parties are advised that federal or state public policy as interpreted by
the courts in certain jurisdictions may be contrary to certain of the provisions
of this Section 8, and the parties hereto hereby expressly waive and relinquish
any right or ability to assert such public policy as a defense to a claim under
this Section 8 and further agree not to attempt to assert any such defense.
9.            Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by Federal Express or facsimile, and shall be
deemed given (i) if delivered by first-class registered or certified mail, three
business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
Federal Express, two business days after so mailed, (iv) if delivered by
facsimile, upon electronic confirmation of receipt and shall be delivered as
addressed as follows:
(a)            if to the Issuer, to:
Contango ORE, Inc.
3700 Buffalo Speedway, Suite 925
Houston, TX 77098
Attn: President and CEO
Tel:            (713) 877-1311
Fax:            (713) 621-7329


with a copy to:


Thompson & Knight LLP
811 Main Street, Suite 2500
Houston, TX 77002
Attn: Timothy T. Samson
Tel:            (713) 951-5842
Fax:            (832) 397-8068


(b)            if to a Purchaser, at its address on Schedule 1 attached hereto,
or at such other address or addresses as may have been furnished to the Issuer
in writing by such Purchaser.
12

--------------------------------------------------------------------------------

10.            Reliance. Each Purchaser and the Issuer understand and agree that
the other party and its respective officers, directors, employees and agents
may, and will, rely on the accuracy of the other party's respective
representations and warranties in this Agreement to establish compliance with
applicable securities laws. Each Purchaser and the Issuer agree to indemnify and
hold harmless all such parties against all losses, claims, costs, expenses and
damages or liabilities which they may suffer or incur caused or arising from
their reliance on such representations and warranties; provided, however, that
the indemnification provided by each Purchaser pursuant to this Section 10 shall
be limited to the Purchase Price paid by such Purchaser pursuant to this
Agreement.
11.            Termination.
(a)            Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing if a
statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any governmental
authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.
(b)            Notwithstanding anything herein to the contrary, this Agreement
may be terminated at any time by any Purchaser (with respect to the obligations
of such Purchaser) or the Issuer, upon written notice to the other party, if the
Closing shall not have occurred on or before October 31, 2017 (the "Outside
Date"); provided, however, that the right to terminate this Agreement under this
Section 11 shall not be available to any party whose (i) breach of any provision
of this Agreement, (ii) failure to comply with their obligations under this
Agreement or (iii) actions not taken in good faith, shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to the Outside Date or the failure of a condition in Section 5 or Section 6 to
be satisfied at such time.
(c)            In the event of the termination of this Agreement as provided in
this Section 11, (i) this Agreement shall forthwith become null and void and
(ii) there shall be no liability on the part of any party hereto, except with
respect to the requirement to comply with any confidentiality agreement in favor
of the Issuer; provided that nothing herein shall relieve any party from any
liability or obligation with respect to any willful breach of this Agreement.
12.            Miscellaneous.
12.1            Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties of the Issuer contained
herein shall survive the Closing and shall remain in full force and effect until
the date that is twelve (12) months from the Closing Date; provided, that the
representations and warranties in Section 4.1, Section 4.2, Section 4.3 and
Section 4.11 shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
30 days. Subject to the limitations and other provisions of this Agreement, the
representations and warranties of the Purchasers contained herein shall survive
the Closing indefinitely. All covenants and agreements of the parties contained
herein shall survive the Closing indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.
13

--------------------------------------------------------------------------------

12.2            Assignment. This Agreement is not transferable or assignable.
12.3            Execution and Delivery of Agreement. The Issuer shall be
entitled to rely on delivery by facsimile transmission of an executed copy of
this Agreement, and acceptance by the Issuer of such facsimile copy shall create
a valid and binding agreement between the Purchasers and the Issuer.
12.4            Titles. The titles of the sections and subsections of this
Agreement are for the convenience of reference only and are not to be considered
in construing this Agreement.
12.5            Severability. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.
12.6            Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matters herein and supersedes and replaces any prior agreements and
understandings, whether oral or written, between them with respect to such
matters.
12.7            Waiver and Amendment. Except as otherwise provided herein, the
provisions of this Agreement may be waived, altered, amended or repealed, in
whole or in part, only upon the mutual written agreement of the Issuer and
Purchasers acquiring in the aggregate a majority of the Purchased Shares.
12.8            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
12.9            Governing Law; Waiver of Trial By Jury. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection that
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
14

--------------------------------------------------------------------------------

12.10            Attorney's Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorney's fees (including any fees incurred in any appeal) in
addition to its costs and expenses and any other available remedy.
12.11            Recapitalization, Exchanges, Etc. Affecting the Common Stock. 
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Issuer or any successor or
assign of the Issuer (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Common Stock, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.
[Signature Page Follows]
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above mentioned.

  ISSUER:           CONTANGO ORE, INC.                
 
By:
/s/ Brad Juneau     Name: Brad Juneau     Title: President and Chief Executive
Officer  

 
 
[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------




  PURCHASER:                      
 
By:
    Name:     Title:  



 
[Signature Page to Stock Purchase Agreement]


--------------------------------------------------------------------------------

SCHEDULE 1


[See attached]


 

--------------------------------------------------------------------------------

EXHIBIT A


ACCREDITED INVESTOR CERTIFICATE


[See attached]

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF REGISTRATION RIGHTS AGREEMENT
[See attached]